Citation Nr: 1416427	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an increased rating, in excess of 10 percent, for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1987.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The issue of entitlement to an increased rating, in excess of 10 percent, for a left ankle disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss disability and obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for bilateral hearing loss disability and obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the February 2014 hearing, the Veteran and representative requested to withdraw the appeal on the issues of entitlement to service connection for bilateral hearing loss disability and obstructive sleep apnea, and to continue only the appeal for increased rating for a left ankle disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

With regard to the issues of entitlement to service connection for bilateral hearing loss disability and obstructive sleep apnea, prior to the promulgation of a decision by the Board, the representative requested withdraw of the appeal.  As a result, no allegation of error of fact or law remains before the Board on those issues.  Therefore, the Board finds that the Veteran has withdrawn the appeal, and the Board does not have jurisdiction to review it.  The appeal as to those issues is dismissed.


ORDER

The appeal on the issues of entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

The Board regrets additional delay, but further development is necessary before the claim on appeal is adjudicated.  

The Veteran asserted at the February 2014 hearing that his left ankle disability had worsened since the last VA examination in September 2012, mainly due to the fact that the weather has been rather cold in the past year, which he reported exacerbated his left ankle disability.  The Veteran related that he experienced a decreased range of motion, heel discoloration, instability, and an altered gait due to his left ankle disability.

The Board finds that a new examination is needed to address the current severity of the Veteran's left ankle disability.  That new examination should expressly consider the Veteran's left ankle disability in the context of its history and include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2013).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left ankle disability.  The examiner must review the claims file and the review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left ankle problems are worse than shown on prior examinations.  The VA examiner's opinion should specifically address the following:

a. Set forth all current complaints, findings, and diagnoses pertaining to a left ankle disability.

b. Conduct any necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

c. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, instability, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, instability, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain associated with certain events or activities, the examiner must offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

d. State what impact, if any, the Veteran's left ankle disability has on his occupational functioning and daily living.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


